DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.

Drawings
The drawings are objected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
Since originally filed Figure 13 has been deleted in the amendment filed 3/9/22, any mentioning of Figure 13 in the originally filed specification should be removed.  Also, due to the renumbering of originally filed Figure 14 to Figure 13 as requested above, any mentioning of Figure 14 in the specification should be amended to Figure 13.

Claim Objections
Claims 23 and 25 are objected to because of the following informalities.  Appropriate correction is required.
In claim 23, line 5, the phrase “said sensor mount” should be changed to -- a sensor mount -- to prevent lack of antecedent basis.  In lines 5-6, the phrase “said system mount” should be changed to -- a system mount -- to prevent lack of antecedent basis.
In claim 25, line 2, it appears the phrase “of a second plane” should be changed to -- in a second plane --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1-2, 4-14, 16, 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,000,415 (Sandercock) in view of either U.S. Patent Application Publication 2015/0264262 (McClatchie) or U.S. Patent 6,022,005 (Gran et al.).
With regards to claim 1, Sandercock discloses a vibration isolation system comprising, as illustrated in Figures 1-9, a force dampening device (e.g. the system as illustrated in Figure 5) for a sensor 20x,20y (e.g. motion sensor) subjected to forced Input comprising a plurality of legs 56,57,58,59; each of the plurality of legs 56-59 (e.g. pillars) extending from a first end (e.g. top end of pillars in Figure 5) through a mid-section (e.g. middle area of pillars in Figure 5) to a second end (e.g. bottom end of pillars in Figure 5) such that each of the plurality of legs have a fixed length and are non-actuated; a sensor mount 55 (e.g. plate) wherein the sensor is mounted on the sensor mount (as observed in Figure 5); a system mount 44 (e.g. base plate) where each of the plurality of legs 56-59 is connected to the sensor mount 55 at the first end and to the system mount 44 at the second end (as observed in Figure 5); the sensor mount 55 is passively maintained in a parallel orientation relative to the system mount 44 as the plurality of legs 56-59 bend (e.g. bend sideways; column 7, lines 65-68) at the first end and the second end according to a force applied to the sensor (column 7, lines 47-68); the plurality of legs 56-59 and the sensor mount 55 and the system mount 44 cooperatively define a parallel kinematic structure wherein bending occurs at the first and second ends before the mid-section, and wherein the plurality of legs reduce an amount of force experienced by the sensor according to force applied to the system mount (column 7, lines 47-50,59-68).  (See, column 4, line 14 to column 10, line 68).
The only difference between the prior art and the claimed invention is Sandercock does not explicitly disclose each of the plurality of legs comprise a flexible material.

With regards to claim 2, Sandercock et al. does not explicitly disclose the flexible material comprises a suitable semi-flexible polymer.
McClatchie discloses a hybrid stabilizer comprising, as illustrated in Figure 1-3, a force dampening device 210,220 (e.g. the stabilizer is considered as the force dampening device as illustrated in Figures 1,2) for a sensor 104,204 (e.g. IMU or accelerometer; paragraphs [0021],[0025],[0060]) subjected to forced input; a plurality of legs 212.1,212.2,212.3 such that each leg comprised of a flexible material (e.g. viscoelastic urethane polymer; paragraphs [0060]); a sensor mount 106,206 (e.g. payload frame) such that the sensor is mounted on the sensor mount (as observed in Figures 1,2); a system mount 116,216 (e.g. intermediate frame); each of the plurality of legs 212.1,212.2,212.3 is connected to the sensor mount 106,206 at a first end (e.g. top end) and to the system mount 116,216 at a second end (e.g. bottom end) such that the sensor mount is passively maintained in a parallel orientation relative to the system mount as the plurality of legs bend (e.g. the plurality of legs bends up and down as observed in Figure 2) such that the plurality of legs reduce an amount of force experienced by the sensor according to force applied to the system mount; the flexible material comprises a suitable semi-flexible polymer (paragraph [0060]).  (See, paragraphs [0031] to [0065]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of 
With regards to claim 4, McClatchie further discloses the material comprising polyethylene, viscoelastic elastomers or silicone rubber, or a combination thereof (paragraph [0060]); however, the reference does not disclose the flexible material comprises a material having a Young’s modulus in the range between 1 to 3 MPa.  To have set such test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 5, McClatchie does not disclose such parameters (the material comprises Nitrile (NRB) and Butyl (IIR) families of elastomers having mechanical properties that fall within the range of 1-3 MPa for elastic modulus, 4-10 MPa for yield stress, and 8-20 MPa for tensile strength at fracture) as in the claim.  However, to have set such test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 6, Sandercock et al. further does not explicitly disclose at least one of the plurality of legs, an angle of from 30 to 60 degrees is defined between an axis extending between (i) the first end and the second of the such at least one of the plurality of legs and (ii) one of the sensor mount and the system mount.
Gran et al. discloses a vibration isolator comprising, as illustrated in Figures 1-7, a force dampening device (e.g. the device as illustrated in Figure 1) for a sensor 52 (e.g. inertial reference unit; column 7, lines 42-59) subjected to forced input; a plurality of legs 14.1,14.2,14.3,20 (e.g. the isolator strut 14 along with end flexures 20 form the leg; Figure 2; 
It would have been obvious to a person of ordinary in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the plurality of legs bend only at the first end and the second end according to a force applied to the sensor as suggested by Gran et al. to the system of Sandercock et al. to achieve both vibration control and pointing control in a such a manner that coupling between translational and rotational movements is minimized or eliminated.  (See, column 4, lines 31-37 to column 6, line 25 of Gran et al.).
With regards to claim 7, Gran et al. further discloses the angle is further defined as from 35 to 55 degrees.  (See, as observed in Figures 1,6).
With regards to claim 8, Gran et al. further discloses the angle is further defined as from 40 to 50 degrees.  (See, as observed in Figures 1,6).

With regards to claim 10, Gran et al. further discloses a first leg (e.g. 1st leg 14 from the right in Figure 6 is considered as this first leg) and a second leg (e.g. 2nd leg 14 from the right in Figure 6 is considered as this second leg) of the plurality of legs are engaged to a front end of the sensor mount 10 and a front end of the system mount 12; a third leg (e.g. 1st leg 14 from the left in Figure 6 is considered as this third leg) and a fourth leg (e.g. 2nd leg 14 from the left in Figure 6 is considered as this fourth leg) of the plurality of legs are engaged to a back end of the sensor mount 10 and a back end of the system mount 12; the first and second legs and the third and fourth legs are arranged equidistantly at the front ends of the sensor mount and system mount and the back ends of the sensor mount and the system mount (as observed in Figure 6).
With regards to claim 11, Gran et al. further discloses each of the plurality of legs comprises three sections, a first section (e.g. top portion including element 20 in Figure 2 is considered as this first section) connected to the sensor mount 10, a second section (e.g. middle portion in Figure 2 is considered as this second section) connected to the first section, and a third section (e.g. bottom portion including element 20 in Figure 2 is considered as this third section) disposed between and connected to the second section and the system mount 12 such that the first and third sections are thinner than the second section (as observed in Figures 2,6).
With regards to claim 12, Gran et al. further discloses the second section becomes thicker in a graduated manner from an end nearest the first section to a midpoint, and then becomes thinner in a graduated manner from the midpoint to an end nearest the third section (as observed in Figure 2).
With regards to claim 13, Gran et al. further discloses the midpoint is not located equidistant between the first and third sections (as observed in Figure 2).

With regards to claim 16, Gran e al. further discloses the plurality of legs comprise three legs arranged in a tripod arrangement (e.g. there are six legs in Figure 6, so one can take three out of the six legs to form this tripod arrangement) such that each leg comprises first and second sections (e.g. top portion including element 20 and bottom portion including element 20 in Figure 2 are considered as these first and second sections, respectively) and a hinge (e.g. middle portion in Figure 2 is considered as this hinge); a first end of the first section of each of the three legs is connected to the sensor mount 10 and a second end of the first section of each of the three legs is connected to the hinge (as observed in Figures 2,6); a first end of the second section of each of the three legs is connected to the hinge and a second end of each of the three legs is connected to the system mount 12 (as observed in Figures 2,6).
With regards to claim 18, the references do not explicitly specify such structural configuration (the legs have an S- shape) as in the claim.  However, to have set such structural characteristics and arrangement as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention with departing from the scope of the invention.
With regards to claim 19, Sandercock discloses a vibration isolation system comprising, as illustrated in Figures 1-9, a dampening system (e.g. the system as illustrated in Figure 5)  comprising a sensor 20x,20y (e.g. motion sensor); a force damping device comprising a plurality of legs 56-59 (e.g. pillars); a sensor mount 55 (e.g. plate) and a system mount 44 (e.g. base plate) cumulatively forming a parallel kinematic mechanism 100 (e.g. isolator); each of the plurality of legs 56-59 is connected to the sensor mount 55 at a first end (e.g. top end of pillars in Figure 5) and to the system mount 44 at a second end (e.g. bottom end of pillars in Figure 5); the parallel kinematic mechanism being at least one four-bar, parallelogram linkage with 
The only difference between the prior art and the claimed invention is Sandercock does not explicitly disclose each of the plurality of legs comprise a flexible material.
Sandercock, as disclosed in column 7, lines 44-47, teaches the plates 54,55 can be flexible plates and are supported at the corners by four pillars 56,67,68,69 and that the plates or the pillar or both the plates and the pillar have the ability to deform (column 7, lines 59-62).  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing flexible material to form the plurality of legs since the plurality of legs have the ability to deform for which a flexible material would be needed since this is considered to have been a matter of choice possibilities without departing from the scope of the invention.
With regards to claim 20, Sandercock et al. further discloses the sensor is selected form the group consisting of an IMU and an accelerometer.  (See, column 8, lines 29-38)
With regards to claim 21, McClatchie further discloses a tracked body (e.g. automobile, plane, ship, unmanned vehicle; paragraph [0060]); the sensor 204 tracks a motion of the tracked body; the force dampening device 210,220 is situated between the sensor 204 and the tracked body. (See, as observed in Figure 2; paragraph [0061]).

With regards to claim 23, Sandercock discloses a vibration isolation system comprising, as illustrated in Figures 1-9, a haptic device comprising an actuator 41,42,43 (e.g. piezoelectric translator or actuators); a sensor 20x,20y (e.g. motion sensor) to measure device state and a passive mechanical means 100 (e.g. isolator) to isolate a sensor signal in a degree of freedom of the measured device state; the passive mechanical means 100 comprises a plurality of legs 56,57,58,59 (e.g. pillars) disposed between the sensor and the actuator (as observed in Figure 5); the plurality of legs 56-59 and the sensor mount 55 (e.g. plate) and the system mount 44 (e.g. baseplate) are a parallel kinematic mechanism in the form of at least one four-bar, parallelogram linkage with respective mid-sections (e.g. middle area of pillars) of the plurality of legs defining a first bar 56 and second bar 57 and the sensor mount 55 defining a third bar and the system mount 44 defining a fourth bar (column 7, lines 47-68).  (See, column 4, line 14 to column 10, line 68).
The only difference between the prior art and the claimed invention is Sandercock does not explicitly disclose each of the plurality of legs comprise a flexible material.
As disclosed in column 7, lines 44-47 of Sandercock, the reference teaches the plates 54,55 can be flexible plates and are supported at the corners by four pillars 56,67,68,69 and that the plates or the pillar or both the plates and the pillar have the ability to deform (column 7, lines 59-62).  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing flexible material to form the plurality of legs since the plurality of legs have the ability to deform for which a flexible material would be needed since this is considered to have been a matter of choice possibilities without departing from the scope of the invention.

With regards to claim 25, the references do not specify such structural configuration (e.g. each of the plurality of legs defines a first thickness in a first plane and second thickness in a second plane; the first plane and the second plane are orthogonal to one another; for at least one of the plurality of legs, a thickness of the at least one of the plurality of legs is substantially constant in at least one of the first plane and the second plane and is variable in the other of the first plane and the second plane) as in the claim.  However, to have set such structural characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention with departing from the scope of the invention.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,000,415 (Sandercock) in view of U.S. Patent Application Publication 2015/0264262 (McClatchie) and U.S. Patent 6,022,005 (Gran et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2017/0138816 (Proulx).
With regards to claim 15, McClatchie further discloses the respective third sections of the plurality of legs are connected to the system mount; however, the reference does not disclose the system mount further comprises a flexible layer comprising a flexible material.
Proulx discloses a shaker system comprising, as illustrated in Figures 1-6, a force dampening device 100 for a sensor (e.g. an accelerometer not shown; paragraph [0030]) subjected to forced input; a sensor mount 104; a system mount 102; a flexible layer 160 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the system mount further comprises a flexible layer comprising a flexible material where the third sections are connected to the flexible layer of the system mount as suggested by Proulx to the system of Sandercock et al. as modified by McClatchie and Gran et al. to have the ability to reduce and/or eliminate vibration before being transferring to the system mount. (See, paragraph [0030] of Proulx).
With regards to claim 17, Proulx further discloses the system mount 102 is formed as a linear rail allowing motion in one direction and further comprises a flexible material (e.g. viscoelastic material, like rubber; paragraph [0030]) for at least partial dampening of motion.

Response to Amendment
Applicant’s arguments with respect to claims 1-2 and 4-25 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELEN C KWOK/Primary Examiner, Art Unit 2861